         Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                         No. 4:17-CR-00047

         v.                                           (Judge Brann)

    JEFFREY SCOTT JONES,

                Defendant.

                             MEMORANDUM OPINION

                                 SEPTEMBER 24, 2020

        Currently pending before the Court is Jeffrey Scott Jones’ motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A).1 Jones contends that

he is entitled to release to home confinement due to the COVID-19 pandemic and

his particular susceptibility to the virus.2 The Government opposes the motion.3

I.      BACKGROUND

        In 2017, Jones was indicted for distribution of a controlled substance resulting

in death, in violation of 21 U.S.C. § 841(a)(1).4 Jones thereafter pled guilty, pursuant

to a written plea agreement, to that count.5 The guilty plea was accepted6 and a

Presentence Report (“PSR”) was prepared.




1
     Doc. 72.
2
     Doc. 73.
3
     Doc. 77.
4
     Doc. 1.
5
     Doc. 46.
6
     Doc. 51.
         Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 2 of 13




        The PSR provided details of the offense of conviction: Jones sold three small

bags of heroin to an individual at around 2:45 p.m. on July 28, 2016 and, by 3:30

p.m. that day, that individual was found dead of a heroin and fentanyl overdose at

his place of employment.7 Jones acknowledged that he sold heroin to the decedent—

who was Jones’ friend—on more than one occasion when the decedent felt sick and

needed heroin.8

        The PSR also detailed Jones’ lengthy criminal history, which dated back to

1976.9 Despite the length of Jones’ criminal record, most of his convictions were for

relatively minor offenses that tracked closely to his drug addiction, including

convictions for possession of marijuana, possession of cocaine, possession of heroin,

driving under the influence, possession of drug paraphernalia, and theft.10 Most

notable among Jones’ prior convictions is his 2016 conviction for possession with

intent to deliver heroin.11

        As just noted, Jones has struggled with drug addiction throughout his life,

having begun using marijuana, amphetamines, and LSD at the age of sixteen.12 Jones

continually abused drugs throughout his life, having used cocaine, cocaine base,




7
     Doc. 55 at 3-4.
8
     Id. at 4.
9
     Id. at 5-7.
10
     Id.
11
     Id. at 7.
12
     Id. at 10.
                                          2
          Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 3 of 13




heroin, oxycodone, and methamphetamine, among other drugs.13 This history of

substance abuse undoubtedly drove most, if not all, of Jones’ criminal activity.

        At sentencing, this Court noted Jones’ substance abuse issues and found those

issues, together with Jones’ health and age, to be significant considerations in

imposing sentence. Noting that individuals of Jones’ age and health generally have

a very low likelihood of recidivism, this Court varied downward from the 188 to

235-month Guidelines sentencing range and imposed a sentence of 120 months’

imprisonment.14

        Jones is currently incarcerated at the Federal Medical Center Devens, located

in Ayer, Massachusetts (“FMC Devens”), and has a projected release date of

September 9, 2025—meaning that, inclusive of potential good-conduct credit, Jones

has served just over half of his ten-year sentence of incarceration. Jones has now

filed a motion for compassionate release.15 In his motion, Jones asserts that he suffers

from advanced kidney and liver disease which have set him on an end-of-life

trajectory and place him at a higher risk of serious illness or death should he contract

COVID-19.16 The Government concedes that Jones has demonstrated that

extraordinary and compelling reasons exist to grant the motion, but responds that the

relevant 18 U.S.C. § 3553(a) sentencing factors and the danger that Jones presents



13
     Id. at 10-11.
14
     See Doc. 66.
15
     Doc. 72.
16
     Doc. 73.
                                           3
          Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 4 of 13




to the public militate against releasing him from custody.17 Jones’ motion is ripe for

consideration and, for the following reasons, will be granted.

II.      DISCUSSION

         “[A]s a general matter, a court cannot modify a term of imprisonment after it

has been imposed without specific authorization.”18 Congress has provided courts

with the authority to modify sentences through its enactment of 18 U.S.C.

§ 3582(c)(1)(A). That statute permits courts to reduce an inmate’s sentence if the

inmate has exhausted his administrative remedies19 and if, as relevant here,

“extraordinary and compelling reasons warrant such a reduction.”20 Courts should

also consider the relevant 18 U.S.C. § 3553(a) sentencing factors21 and whether “the

defendant is . . . a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).”22

         A.      Extraordinary and Compelling Reasons

         Congress has not defined the term “extraordinary and compelling.”

Nevertheless, the Sentencing Guidelines define the term to include a terminal illness,



17
      Doc. 77.
18
      McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007).
19
      The Government concedes that Jones has exhausted his administrative remedies, as he filed a
      request for release to home confinement with the BOP more than thirty days ago. (Doc. 77 at
      17-18; see United States v. Harris, __ F.3d __, __, No. 20-1723, 2020 WL 5198870, at *1 (3d
      Cir. July 20, 2020) (concluding that a movant may file a motion for compassionate release with
      the district court “thirty days after the warden receives his request” for home confinement,
      even if the movant did not further appeal the denial of any such request).
20
      18 U.S.C. § 3582(c)(1)(A)(i).
21
      Id.
22
      U.S. Sentencing Guidelines Manual § 1B1.13(2).
                                                   4
         Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 5 of 13




or any non-terminal illness “that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.”23 This definition is not, however, authoritative,

as “[t]he Commission has not updated its policy statement to account for the changes

imposed by the First Step Act, and the policy statement is now clearly outdated.”24

Thus, while “the Policy Statement provides useful guidance for district courts in

assessing a defendant’s eligibility for compassionate release, . . . it does not constrain

a court’s independent assessment of whether ‘extraordinary and compelling reasons’

warrant a sentence reduction under § 3852(c)(1)(A).”25 “The burden rests with the

defendant to show that a reduction in sentence is proper.”26

        Here, as the Government concedes,27 Jones has sustained his burden of

establishing that extraordinary and compelling reasons weigh in favor of granting

compassionate release. As an initial matter, the Court notes that the existence of

COVID-19 cannot alone justify compassionate release. As the United States Court

of Appeals for the Third Circuit has explained:

        We do not mean to minimize the risks that COVID-19 poses in the
        federal prison system, . . . But the mere existence of COVID-19 in
        society and the possibility that it may spread to a particular prison alone

23
     USSG § 1B1.13, cmt. n.1(A).
24
     United States v. Rodriguez, __ F.Supp.3d __, __, No. 2:03-CR-00271-AB-1, 2020 WL
     1627331, at *3 (E.D. Pa. Apr. 1, 2020).
25
     United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *3 (M.D. Pa. Aug. 5, 2020)
     (brackets and internal quotation marks omitted).
26
     United States v. Rengifo, No. CV 1:13-CR-00131, 2020 WL 4206146, at *2 (M.D. Pa. July 22,
     2020).
27
     Doc. 77 at 18-20.
                                                 5
          Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 6 of 13




        cannot independently justify compassionate release, especially
        considering BOP’s statutory role, and its extensive and professional
        efforts to curtail the virus’s spread.28

Thus, to demonstrate the existence of extraordinary and compelling reasons for

compassionate release, movants must show that they suffer from one or more

ailments that render them particularly susceptible to serious illness or death should

they contract COVID-19.

        Jones’ medical records reveal that he suffers from, as relevant here, stage five

chronic kidney disease.29 Jones’ kidney disease is at a late stage, with renal failure

noted in his medical records and notations in July 2020 stating that Jones was

awaiting dialysis, a kidney transplant, and has “a 19.6% chance of mortality in the

next three months.”30 The Centers for Disease Control and Prevention (CDC) lists

chronic kidney disease as a factor that increases an individual’s risk for serious

complications from COVID-19;31 these risks have been confirmed by numerous




28
     United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
29
     Doc. 75 at 8, 20-22. Jones also suffers from cirrhosis of the liver which requires a liver
     transplant, anemia, hypertension, hyperparathyroidism, hyperaldosteronism, gout, and gastro-
     esophageal reflux disease. See Doc. 73 at 2.
30
     Doc. 75 at 22; see id. at 6.
31
     See Centers for Disease Control and Prevention, Coronavirus Disease 2019, People with
     Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html (last visited Sept. 9, 2020). The CDC notes
     that individuals with chronic kidney disease are four times more susceptible to serious illness
     or death from COVID-19 as are individuals without underlying conditions. Centers for
     Disease Control and Prevention, COVID-19 Associated Hospitalization Related to
     Underlying Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/covid-
     data/investigations-discovery/hospitalization-underlying-medical-conditions.html (last
     visited Sept. 9, 2020).
                                                  6
         Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 7 of 13




studies.32 Thus, it is clear that Jones is at a high risk of serious illness or death from

COVID-19, and has “shown ‘extraordinary and compelling reasons’ that would

permit the court to grant compassionate release.”33

        Furthermore, the relatively low prevalence of COVID-19 at FMC Devens

does not weigh against compassionate release. Numerous courts “have recognized

that the nature of the prison environment itself enhances the likelihood that prisoners

will catch this highly contagious virus.”34 Additionally, there is currently one inmate

and two staff members who are infected with COVID-19 at FMC Devens, while two

inmates have died from COVID-19, and 47 inmates and 6 staff members have

recovered from the virus.35 This demonstrates that the introduction and possible

spread of COVID-19 in that facility is more than a mere theoretical possibility.36

        B.     Relevant Sentencing Factors

        Turning next to the relevant § 3553(a) factors, the Court concludes that said

factors do not outweigh the extraordinary and compelling reasons to grant



32
     See Centers for Disease Control and Prevention, Evidence Used to Update the List of
     Underlying Medical Conditions that Increase a Person’s Risk of Severe Illness from COVID-
     19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html
     (last visited Sept. 9, 2020).
33
     United States v. Horton, No. 1:13-CR-16, 2020 WL 4473405, at *4 (M.D. Pa. Aug. 4, 2020).
34
     United States v. Perkins, No. 14-CR-104-LM-1, 2020 WL 4783558, at *5 (D.N.H. Aug. 18,
     2020).
35
     See COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus
     (last visited Sept. 18, 2020).
36
     Furthermore, while incarcerated Jones simply cannot effectively social distance. While
     COVID-19 may well be present in the community in which Jones will live, if released from
     custody he will be subject to home confinement which, by necessity, means that Jones will
     social distance and self-isolate.
                                                7
         Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 8 of 13




compassionate release. The relevant sentencing factors to consider under § 3553(a)

include, inter alia, (1) “the nature and circumstances of the offense and the history

and characteristics of the defendant”; (2) “the need for the sentence imposed . . . to

protect the public from further crimes of the defendant”; (3) “the need for the

sentence imposed . . . to afford adequate deterrence to criminal conduct”; and (4)

“the need for the sentenced imposed . . . to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense.”37

        As to the nature and circumstances of the offense and the history and

characteristics of the defendant, the Court notes that the offense was a serious one.

Although Jones was primarily a drug user—not a drug trafficker—and sold only a

small quantity of heroin to a friend, the fact remains that this small transaction

resulted in the tragic death of a 27-year-old man. The seriousness of the offense is

reflected in the 120-month sentence that this Court imposed, which represented a

downward variance of 68 months from the bottom of Jones’ advisory Guidelines

range. This, of course, bleeds to some extent into the need for the sentence to reflect

the severity of the crime. Although not intentional, Jones’ actions did result in the

death of a young man, and a shorter sentence does not necessarily adequately reflect

the severity of this crime.




37
     18 U.S.C. § 3553(a).
                                          8
         Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 9 of 13




        As to Jones’ history, he had a good upbringing in a middle class household,

but began using drugs at the age of sixteen.38 This led to a precipitous spiral in Jones’

life; although he finished high school, he continued with a life-long use of illegal

drugs that led to a series of arrests for largely minor crimes. Jones did, however,

manage to maintain fairly steady employment and was collecting disability benefits

prior to his incarceration.39

        Turning to the need to protect the public, while Jones has a lengthy criminal

history, that history is not particularly severe, and appears to have been driven

primarily by his addictions. Presumably, after several years of incarceration, Jones

is now entirely sober and, should he manage to maintain his sobriety upon release

from incarceration, the Court views him as presenting a low risk of recidivism. This

is reinforced by Jones’ prison records, which reveal that he has had no misconducts

issued against him in the past six months,40 and by the fact that Jones has completed

substance abuse counseling and other educational courses.41 Such work “often

demonstrates that an inmate no longer poses a threat to society, and weighs in favor

of him or her receiving consideration for early release.”42

        Critically, Jones is now 64 years of age and suffers from kidney and liver

failure; both of these conditions warrant organ transplants, and Jones is now on


38
     Doc. 55 at 9-11.
39
     Id. at 9-12.
40
     Doc. 73-3 at 1.
41
     Id. at 1-2.
42
     United States v. Provost, No. 3:18-CR-42, 2020 WL 4274570, at *6 (E.D. Va. July 24, 2020).
                                                9
         Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 10 of 13




dialysis to treat his kidney condition. Not only do Jones’ medical conditions make

him an unlikely candidate to reoffend but, as this Court noted during sentencing, a

study conducted by the United States Sentencing Commission reveals that offenders

at the age of 65 have only a 4.1 percent recidivism rate.43 This emphasizes the low

risk that Jones poses to the public if released from custody and indicates only a

minimal need to afford adequate deterrence through continued detention. It is

notable that the Bureau of Prisons appears to agree with this assessment, as it has

deemed Jones to be a minimum risk of recidivism based upon his PATTERN score;44

Jones’ PATTERN score is “minimum”—representing the lowest possible risk of

recidivism.45

        Turning to the need to promote respect for the law and to provide just

punishment for the offense,46 as noted previously, Jones has served just over half of

his ten-year sentence. Under ordinary circumstances, the Court would be of the firm

belief that release from custody at this time would not serve either of these

sentencing goals. However, these are not ordinary circumstances. As detailed above,



43
     See Doc. 61 at 8-9.
44
     The PATTERN score is derived from a worksheet that “considers factors like age, criminal
     history and whether violence was involved in the offense.” United States v. Williams, No. CR
     18-335, 2020 WL 4934659, at *3 (W.D. Pa. Aug. 24, 2020). That “system is used to determine
     the risk and needs of inmates in BOP custody. Specifically, the system determines the
     recidivism risk of each inmate and assigns a recidivism risk score of minimum, low, medium,
     or high risk. The system also assesses each inmate and determines, to the extent practicable,
     the inmate’s risk of violent or serious misconduct.” Defoggi v. United States, No. CV 20-3889
     (NLH), 2020 WL 2899495, at *2 n.1 (D.N.J. June 3, 2020) (internal quotation marks omitted).
45
     Doc. 73-5 at 1.
46
     18 U.S.C. § 3553(a).
                                                  10
         Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 11 of 13




even ignoring the COVID-19 pandemic, it is undisputed that Jones faces an

approximately twenty percent chance of death within the next months. It is equally

undisputed that Jones’ health conditions place him at a significant risk of death or

serious illness should he contract COVID-19. Given Jones’ medical conditions, a

COVID-19 infection would constitute—as a practical matter—a death sentence. As

other courts have noted in similar circumstances, “[a] death sentence is neither a just

sentence nor one that would promote respect for the law.”47

        Finally, with respect to the need to provide medical care in the most effective

manner,48 Jones requires significant medical treatment and it appears from the record

that he is receiving more than adequate care. However, there is no evidence that

Jones will receive inferior care upon his release from custody. To the contrary, Jones

should be able to obtain comparable or better treatment at a private facility.49 This

consideration is therefore, at most, neutral. Accordingly, after weighing the relevant

§ 3553(a) factors, the Court concludes that said factors do not outweigh the

extraordinary and compelling reasons for compassionate release.

        C.      Dangerousness

        Finally, the Court must consider whether “the defendant is . . . a danger to the

safety of any other person or to the community, as provided in 18 U.S.C.


47
     United States v. Perkins, No. 14-CR-104-LM-1, 2020 WL 4783558, at *9 (D.N.H. Aug. 18,
     2020).
48
     18 U.S.C. § 3553(a)(2)(D).
49
     Cf. Palakovic v. Wetzel, 854 F.3d 209, 227 (3d Cir. 2017) (noting that, in the prisoner context,
     “negligent treatment or even medical malpractice” does not violate the Constitution).
                                                 11
        Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 12 of 13




§ 3142(g).”50 As discussed above, it is apparent to the Court that Jones no longer

presents a significant danger to his community. Although Jones’ criminal history is

lengthy and continued until his incarceration, his criminal activity had generally

been minor, did not involve the use of violence, and was driven primarily by his

addiction. Now that Jones is sober, ill, and of relatively advanced age, the Court

simply cannot conclude that Jones presents a serious risk to others. The only person

to whom Jones presents a danger is himself—there is a risk that he will relapse,

continue his drug use, and harm himself through that drug use. However, this danger

does not weigh significantly against compassionate release.

        D.    Weighing the Relevant Considerations

        After weighing the relevant considerations, the Court concludes that the

§ 3553(a) factors, along with any minimal danger that Jones presents to the public,

do not outweigh Jones’ extraordinary and compelling reasons for compassionate

release. Ultimately, the Court has grave concerns for Jones’ health and safety should

he remain incarcerated for the duration of this pandemic, and believes that

compassionate release is appropriate.

        Consequently, the Court will grant Jones’ motion for compassionate release.

However, to mitigate any risk that Jones may pose, minimize his potential exposure

to COVID-19, and best promote respect for the law and provide just punishment for



50
     USSG § 1B1.13(2).
                                         12
       Case 4:17-cr-00047-MWB Document 85 Filed 09/24/20 Page 13 of 13




the offense of conviction, the Court will convert the remainder of Jones’ term of

incarceration into a term of supervised release and direct home confinement for at

least a portion of that term.


III.   CONCLUSION

       For the foregoing reasons, Jones’ motion for compassionate release will be

granted.

       An appropriate Order follows.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                       13
